PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




                                 P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV
                           


                             

				
  		        REASONS FOR ALLOWANCE

1.	The following is an Examiner’s statement for reasons for allowance: 

2.	Claims 1-25 are considered allowable since when reading the claims in light of the specifi- 

cation, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 

1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combi- 

nation disclose or suggest the combination of limitations specified in the independent claims.

3.	The limitations recited in independent claim 1  “A neuron of a core of a spiking neu-

ral network under homeostatic plasticity control comprising: neuro-processing circuitry to: 

receive input spike information; determine whether to activate an output spike at the neuron 

based at least in part on the input spike information and a bias value, the bias value set based 

on whether the neuron issued a previous output spike during a previous time period and the 

bias value being an intrinsic property of the neuron that adjusts a membrane potential over 

which the output spike is produced: and update the bias value based on whether the output 

spike was activated at the neuron wherein: in accordance with a determination to activate the 

output spike, the bias value is decreased: and in accordance with a determination to not acti-

vate the output spike, the bias value is increased.73 SAS 100016US Attorney Docket No.: 094926-1044641”




control in a spiking neural network comprising: Attorney Docket No.: 1884.376US142 Client Ref. No.:AA1628-USreceiving, at a neuron of a core of the spiking 

neural network, input spike information; determining whether to activate an output spike at the 

neuron based at least in part on the input spike information and a bias value, the bias value set 

based on whether the neuron issued a previous output spike during a previous time period and 

the bias value being an intrinsic property of the neuron that adjusts a membrane potential over 

which the output spike is produced; and updating the bias value based on whether the output 

spike was activated at the neuron, wherein: in accordance with a determination to activate the 

output spike, the bias value is decreased; and in accordance with a determination to not activate 

the output spike, the bias value is increased.73 SAS 100016US Attorney Docket No.: 094926-1044641”

5.	The limitations recited in independent claim 23  “At least one non-transitory machine 

readable medium including instructions for homeostatic plasticity control in a spiking neural 

network, wherein the instructions, when executed by neuro-processing circuitry, configure the 

neuro- processing circuitry to perform operations to: receive input spike information; determine 

whether to activate an output spike at the neuron based at least in part on the input spike informa- 

tion and a bias value, the bias value set based on whether the neuron issued a previous output 

spike during a previous time period and the bias value being an intrinsic property of the neuron 

that adjusts a membrane potential over which the output spike is produced; and update the bias 

value based on whether the output spike was activated at the neuron, wherein:  Attorney Docket No.: 1884.376US144 Client Ref. No.:AA1628-USin accordance 

with a determination to activate the output spike, the bias value is decreased; and in accordance 

with a determination to not activate the output spike, the bias value is increased.73 SAS 100016US Attorney Docket No.: 094926-1044641”




the dependent claims are allowed as they depend upon an allowable independent claim.

7.	Any comments considered necessary by applicant must be submitted no later than the pay-

ment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allo-

wance.”

                                  Correspondence Information

8.	Any inquiries concerning this communication or earlier communications from the examiner 

should be directed to Michael B. Holmes, who may be reached Monday through Friday, between 5:00 

a.m. and 6:00 p.m. EST. or via telephone at (571) 272-3686 or facsimile transmission (571) 273-3686 

or email michael.holmesb@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), 

Lo Ann J., may be reached at (571) 272-9767.

Hand-delivered responses should be delivered to the Receptionist @ (Customer Service 

Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first 

floor of the south side of the Randolph Building. 

Finally, information regarding the status of an application may be obtained from the 

Patent Application Information Retrieval (PAIR) system. Moreover, status information for 

published applications may be obtained from either Private PAIR or Public PAIR. Status

information for unpublished applications is available through Private PAIR only. For more

information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any

questions on access to the Private PAIR system, contact the Electronic Business Center 


                                                  Michael B. Holmes
                                                                                  Primary Examiner
                                                                                Artificial Intelligence
                                                                                     Art Unit 2126
                                                          United States Department of Commerce
                                                                        Patent & Trademark Office

Monday, January 11, 2021
              MBH
                                                                                     /MICHAEL B HOLMES/                                                                               Primary Examiner, Art Unit 2126